                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 DUSTIN ROY KNIGHT DILL,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    NO. 3:21-cv-00014
                                                  )
 M. JONES, et al.,                                )
                                                  )
        Defendants.                               )

                                 MEMORANDUM OPINION

       Dustin Roy Knight Dill, a pretrial detainee at the Robertson County Detention Facility in

Springfield, Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No. 1)

and an application to proceed as a pauper (Doc. No. 2). The Complaint is before the Court for an

initial review under the Prison Litigation Reform Act and the in forma pauperis statute.

I.     Application to Proceed as a Pauper

       The Court may authorize an inmate to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because Plaintiff’s application to proceed as a pauper (Doc. No. 2) reflects that

he cannot pay the filing fee in advance, it will be granted. The $350.00 filing fee will be assessed

as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

       The Court must dismiss the Complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §§

1915(e)(2)(B), 1915A; 42 U.S.C. § 1997e(c)(1). The Court also must liberally construe pro se

pleadings and hold them to “less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




      Case 3:21-cv-00014 Document 4 Filed 01/25/21 Page 1 of 4 PageID #: 19
        A.      Factual Allegations

        Plaintiff checked a box on the Complaint form reflecting that he is pretrial detainee. (Doc.

No. 1 at 4.) He alleges that he was arrested and placed in holding cell 2 at the Robertson County

Detention Facility on November 27, 2020. (Id. at 4–5.) Around 11:00 p.m. that night, Corporal M.

Jones punched Plaintiff “10 to 17 times” in Plaintiff’s cell while Plaintiff was face down on the

ground in handcuffs and a hobble strap. (Id. at 3, 5.) As a result, Plaintiff alleges that he suffered

injuries to his wrists, ankles, and right shoulder. (Id. at 5.) Plaintiff sues Corporal Jones and the

Robertson County Detention Facility, seeking monetary damages and the reinstatement of his

driver license. (Id. at 2, 5.)

        B.      Legal Standard

        To determine if the Complaint passes initial review under the applicable statutes, the Court

applies the Rule 12(b)(6) standard. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The

Court therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s]

the factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

        C.      Analysis

        “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived

the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).



                                                  2

      Case 3:21-cv-00014 Document 4 Filed 01/25/21 Page 2 of 4 PageID #: 20
               1.      Robertson County Detention Facility

       As an initial matter, Plaintiff fails to state a claim against the Robertson County Detention

Facility because it is a building, “not a ‘person’ or legal entity subject to suit under 42 U.S.C. §

1983.” McIntosh v. Camp Brighton, No. 14-CV-11327, 2014 WL 1584173, at *2 (E.D. Mich. Apr.

21, 2014) (collecting cases establishing that jail facilities are improper defendants under Section

1983). To the extent that Plaintiff is attempting to bring this action against Robertson County itself,

Plaintiff fails to state a claim as well. To impose liability on a municipality like Robertson County

under Section 1983, Plaintiff must allege that he “suffered a constitutional violation” and that the

County’s “policy or custom directly caused the violation.” Hardrick v. City of Detroit, Mich., 876

F.3d 238, 243 (6th Cir. 2017) (citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

690–92 (1978)). Here, Plaintiff does not allege that Corporal Jones’s assault was due to a policy

or custom of Robertson County. Accordingly, Plaintiff fails to state a claim against the County and

the Robertson County Detention Facility will be dismissed as a party.

               2.      Corporal Jones

       Plaintiff alleges that Corporal Jones repeatedly punched him while Plaintiff was face down

in restraints. As a pretrial detainee, the Due Process Clause of the Fourteenth Amendment

establishes Plaintiff’s right to be free from excessive force. Coley v. Lucas Cnty., Ohio, 799 F.3d

530, 537–38 (6th Cir. 2015) (discussing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015)).

“[W]hen assessing pretrial detainees’ excessive force claims [the Court] must inquire into whether

the plaintiff shows ‘that the force purposely or knowingly used against him was objectively

unreasonable.’” Id. at 538 (quoting Kingsley, 135 S. Ct. at 2473). This inquiry should “account for

the ‘legitimate interests that stem from [the government’s] need to manage the facility in which

the individual is detained,’ appropriately deferring to ‘policies and practices that in th[e] judgment’



                                                  3

      Case 3:21-cv-00014 Document 4 Filed 01/25/21 Page 3 of 4 PageID #: 21
of jail officials ‘are needed to preserve internal order and discipline and to maintain institutional

security.’” Kingsley, 135 S. Ct. at 2473 (quoting Bell v. Wolfish, 441 U.S. 520, 540 (1979)).

        Here, accepting Plaintiff’s allegations as true, the Court concludes that Plaintiff has stated

an excessive force claim against Corporal Jones.

                3.      Request to Reinstitute Driver License

        In addition to seeking monetary damages, Plaintiff requests the reinstatement of his driver

license. This request is entirely unrelated to the excessive force claim underlying this case, and the

Court “may not grant injunctive relief to remedy an alleged [constitutional] violation” that “is not

at issue in th[e] suit” before the Court. See King v. Zamiara, 788 F.3d 207, 217–18 (6th Cir. 2015)

(citing De Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 220 (1945)). Accordingly,

Plaintiff’s request for injunctive relief will be denied.

III.    Conclusion

        For these reasons, Plaintiff’s excessive force claim against Corporal M. Jones will be

referred to the Magistrate Judge for further proceedings consistent with the accompanying Order.

Robertson County Detention Facility will be dismissed as a party, and Plaintiff’s request to

reinstate his driver license will be denied.


                                                ____________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   4

       Case 3:21-cv-00014 Document 4 Filed 01/25/21 Page 4 of 4 PageID #: 22
